DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20200278312) in the view of Hara (US 20200249796).
Regarding claim 1: Jeong teaches a display panel, having a mounting hole (Figs. 1-3 and paragraph [0051-0063] teach a display panel 10 having a mounting hole AH), the display panel comprising: a first conductive layer including a first crack detection line and a first electrode connected to each other, a second conductive layer, a second crack detection line and a second electrode connected to each other; and a first insulating isolation layer located between the first conductive layer and the second conductive layer (Figs. 5-9 and paragraph [0122, 0156-0170] teach a first conductive layer including a first crack detection line TL and a first electrode BE1 connected to each other, a second layer different layer from first, a second crack detection line RL and a second electrode BE2 connected to each other, and buffer layer BF2 isolation layer located between the two conductive layers); wherein the first electrode and the second electrode constitute a capacitor; and the capacitor is disposed outside of the mounting hole, and configured to detect whether there is a crack in a portion of the display panel located around the mounting hole (Figs. 5-9 and paragraph [0122, 0156-0170] teach BE1 and BE2 constitute a capacitor, and is disposed outside the mounting hole AH, and detects whether there is a crack in a portion of the display panel located around the mounting hole AH).
Jeong does not explicitly disclose the second conductive layer including a second crack detection line.
However, Hara teaches the second conductive layer including a second detection line, and insulating layer between the first and second conductive layers (Figs. 1-2 and paragraph [0031-0036] teach the second layer 6B including second electrodes and second detection lines 22). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Jeong’s invention by including above teachings of Hara, because separating the first electrodes and first lines on one and the second electrode and second lines on the second layer provides excellent insulation without any interference between each layer, as taught by Hara. Similarly, Jeong’s second conductive layer can be designed to include the second electrodes and the second crack detection lines. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 2: Jeong teaches wherein the capacitor surrounds at least a part of the mounting hole (Figs. 5-9 and paragraph [0122, 0156-0170]).

Regarding claim 5: Jeong teaches wherein one end of the first crack detection line is connected to the first electrode, and another end extends in a direction away from the first electrode; one end of the second crack detection line is connected to the second electrode, and another end extends in a direction away from the second electrode; and in a direction perpendicular to a plane where the display panel is located, the first crack detection line is non-overlapping with the second crack detection line (Figs. 5-9 and paragraph [0122, 0156-0170]).

Regarding claim 6: Jeong teaches wherein the first crack detection line surrounds at least a part of the mounting hole, and located at a side of the capacitor away from the mounting hole (Figs. 5-9 and paragraph [0122, 0156-0170] teach TL2 surrounds left and top of the mounting hole AH and located at a side of the capacitor away from the mounting hole).

Regarding claim 7: Jeong teaches wherein the second crack detection line surrounds at least a part of the mounting hole, and located at a side of the capacitor away from the mounting hole (Figs. 5-9 and paragraph [0122, 0156-0170] teach RL surrounds at least top and right of the mounting hole AH, and located at a side of the capacitor away from the mounting hole AH).

Regarding claim 8: Jeong teaches wherein the first crack detection line surrounds a part of the mounting hole, and the second crack detection line surrounds another part of the mounting hole (Figs. 5-9 and paragraph [0122, 0156-0170] see claims 6-7 rejection).

Regarding claim 15: Jeong teaches further comprising: a display substrate including an encapsulation layer; and a touch structure located at a side of the encapsulation layer, the touch structure including: a first touch layer, a second insulating isolation layer, and a second touch layer that are sequentially stacked (Figs. 5-9 and paragraph [0122, 0131-0170] teach a display substrate SUB including an encapsulation layer 190, and a touch structure SU located at a side of the encapsulation layer 190, a first touch layer, a second insulating isolation layer BF2 and a second touch layer including BE that are sequentially stacked).

Regarding claim 16: Jeong teaches wherein the first conductive layer and the first touch layer are disposed in a same layer; the first insulating isolation layer and the second insulating isolation layer are disposed in a same layer; and the second conductive layer and the second touch layer are disposed in a same layer (Figs. 5-9 and paragraph [0122, 0131-0170], also see claim 15 rejection).

Regarding claim 17: Jeong teaches a display apparatus, comprising the display panel according to claim 1 (Figs. 1-3 and paragraph [0051-0063] teach a display panel).

Regarding claim 18: Jeong teaches further comprising: two pads, an end of the first crack detection line away from the first electrode being electrically connected to one of the pads, and an end of the second crack detection line away from the second electrode being electrically connected to another one of the pads (Fig. 5 and paragraph [103, 0110] teach two pads SP1 and SP2 each connected to crack detection lines TL and RL as claimed).

Regarding claim 19: Jeong teaches further comprising an optical device located in the mounting hole of the display panel (Figs. 1-3 and paragraph [0051-0063] teach a camera device located in the mounting hole AH of the display panel).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20200278312), in the view of Hara (US 20200249796), and further in the view of Lee (US 20200175901).

Regarding claim 3: Combination of Jeong and Hara do not explicitly teach wherein the first electrode has a shape of ring and surrounds the mounting hole; or the first electrode has a shape of an opening ring and surrounds a part of the mounting hole.
However, Lee teaches wherein the electrode has a shape of ring and surrounds the mounting hole; or the first electrode has a shape of an opening ring and surrounds a part of the mounting hole (Fig. 9A and paragraph [0180-0183] teach the electrode HCD-C has a shape of an opening ring and surrounds the mounting hole MH). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to design Jeong’s electrode in same opening ring shape as taught by Hara, in order to cover the majority of the mounting hole area for better crack detection. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 4: Combination of Jeong and Hara do not teach wherein the second electrode has a shape of a ring and surrounds the mounting hole; or the second electrode has a shape of an opening ring and surrounds a part of the mounting hole.
However, Lee teaches wherein the electrode has a shape of ring and surrounds the mounting hole; or the first electrode has a shape of an opening ring and surrounds a part of the mounting hole (Fig. 9A and paragraph [0180-0183] teach the electrode HCD-C has a shape of an opening ring and surrounds the mounting hole MH). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to design Jeong’s electrode in same opening ring shape as taught by Hara, in order to cover the majority of the mounting hole area for better crack detection. The rationale would have been to use a known method or technique to achieve predictable results.


Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 9: None of the cited references either alone or in combination teach and/or suggest “wherein in a direction perpendicular to a plane where the display panel is located, the first crack detection line is partially overlapped with the second crack detection line”.

Regarding claim 10: None of the cited references either alone or in combination teach and/or suggest “further comprising at least one first isolation dam surrounding the mounting hole; wherein the first isolation dam is located at a side of the capacitor away from the mounting hole; and a part of the first crack detection line and a part of the second crack detection line extend from a side of the first isolation dam proximate to the mounting hole to a side of the first isolation dam away from the mounting hole”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622